Exhibit 10.2

PARTIAL LEASE TERMINATION AGREEMENT

(Torrey Pines Court, San Diego, California)

This Partial Lease Termination Agreement (this “Agreement”) is entered into as
of the 22nd day of February, 2012 (the “Execution Date”), by and between
MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability company (“Landlord”)
and OREXIGEN THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 7, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of September 23, 2008 by and between Landlord and
Tenant (“First Amendment”), whereby Landlord leased to Tenant and Tenant leased
from Landlord those certain premises in that certain building located at 3344
North Torrey Pines Court, San Diego, California (the “Building”), which premises
consists of approximately 31,541 rentable square feet consisting of (i) 9,628
rentable square feet of space on the first (1st) floor of the Building,
(ii) 12,601 rentable square feet of space on the second (2nd) floor of the
Building and (iii) 9,312 rentable square feet of space on the plaza level of the
Building (collectively, the “Existing Premises”). The Original Lease, as
modified by the First Amendment, may be referred to herein as the “Lease.” The
Lease is incorporated herein by this reference.

B. Tenant and Landlord desire to enter into this Agreement in order to terminate
the Lease as it pertains to the plaza level portion of the Premises (containing
9,312 rentable square feet and referred to herein as the “Plaza Level Premises”)
only and to release one another from their respective obligations thereunder
(with respect to the Plaza Level Premises only), except as otherwise provided
herein.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1. Partial Termination of the Lease. Landlord and Tenant hereby agree that the
Lease, as it pertains to the Plaza Level Premises only, shall terminate and be
of no further force or effect as of the date of execution of a lease agreement
between Landlord and West Health Incubator, Inc., a Delaware corporation (“West
Health”), the prospective future tenant of the Plaza Level Premises, pertaining
to Landlord’s leasing of the Plaza Level Premises to West Health (the “Other
Lease”), which Other Lease shall be on terms and conditions acceptable to
Landlord in its sole discretion (such date of execution, the “Effective Date”).
Accordingly, notwithstanding anything to the contrary in Section 3 of the First
Amendment, the Expansion Space Term (as defined in the First Amendment), and
Section 4 of the First Amendment, shall terminate effective as of the Effective
Date. In the event the date of execution of the Other Lease



--------------------------------------------------------------------------------

has not occurred on or before March 15, 2012, then this Agreement shall expire
in its entirety, the Effective Date shall not be deemed to have occurred, and
the Lease shall continue in full force and effect in accordance with its terms
and conditions.

2. Surrender of Plaza Level Premises. Landlord shall promptly notify Tenant in
writing upon execution of the Other Lease. Tenant shall have until at least five
(5) business days after the date of receipt of such written notice (such date,
the “Notification Date”) to vacate the Plaza Level Premises in accordance with
this Paragraph 2. Tenant hereby agrees to vacate the Plaza Level Premises and
surrender and deliver exclusive possession of the Plaza Level Premises to
Landlord in first class condition and repair as required under Section 9.1 of
the Lease, except as otherwise provided in this Paragraph 2, below. Tenant shall
use reasonable efforts to transfer ownership of the existing furniture in the
Plaza Level Premises to West Health. Notwithstanding anything to the contrary in
Section 12 of the Lease, Landlord acknowledges that Tenant shall not be required
to remove any such existing furniture or any alterations, including without
limitation any Tenant Changes (as defined in the Lease) and any Tenant
Improvements (as defined in the Lease), and that Tenant shall be released from
any and all obligations set forth in Sections 9.1 and 12 of the Lease (as they
pertain to the Plaza Level Premises only). Landlord acknowledges that Tenant’s
only obligations with respect to the surrender of the Plaza Level Premises are
set forth in this Paragraph 2. Notwithstanding anything above to the contrary,
Tenant shall remove the existing furniture in the event Tenant has not
transferred ownership of the same to West Health, and Tenant shall, in any
event, remove its other personal property from the Premises, within five
(5) business days after the Notification Date.

3. Consideration to Landlord and Release of Letter of Credit. In consideration
for Landlord’s execution of this Agreement, Tenant shall pay to Landlord, within
five (5) business days after the Notification Date, an amount equal to (a) One
Hundred Seventy-Five Thousand Dollars ($175,000.00) as the termination
consideration, as well as (b) an additional amount equal to Fifteen Thousand
Eight Hundred Forty-Nine Dollars ($15,849.00), representing a portion of the
future brokerage commission payable by Landlord on account of Landlord’s future
leasing of the Plaza Level Premises (the amount under this subsection (b), the
“Brokerage Fee”) (for a total amount payable by Tenant equal to One Hundred
Ninety Thousand Eight Hundred Forty-Nine Dollars ($190,849.00)). Landlord shall
release, effective as of the Effective Date, the Letter of Credit (as defined in
the First Amendment) provided by Tenant to Landlord pursuant to the First
Amendment in the current Stated Amount (as defined in the First Amendment) of
One Hundred Eighty-Eight Thousand Five Hundred Thirty-Eight Dollars
($188,538.00) to Tenant. Landlord shall continue to hold the Existing Letter of
Credit (as defined in the First Amendment).

4. Release of Liability. Except as otherwise provided in Paragraphs 7 and 8
hereof, conditioned upon each Party’s performance of its obligations under
Paragraphs 2 and 3 of this Agreement:

(a) Landlord and Tenant shall, as of the Effective Date, be fully and
unconditionally released and discharged from their respective obligations under
the Lease with respect to the Plaza Level Premises arising after the Effective
Date;

 

-2-



--------------------------------------------------------------------------------

(b) Landlord shall refund to Tenant, within fifteen (15) days after the
Effective Date, an amount equal to the rent that was prepaid by Tenant for any
time period that occurs after the Effective Date (e.g., a pro rata portion of
the monthly rent paid based on the number of days remaining after the Effective
Date in the month in which the Effective Date occurs); and

(c) this Agreement shall fully and finally settle all demands, charges, claims,
accounts or causes of action of any nature, including, without limitation, both
known and unknown claims and causes of action that may arise out of or in
connection with the obligations of the parties under the Lease with respect to
the Plaza Level Premises after the Effective Date.

Each of the parties expressly waives the provisions of California Civil Code
Section 1542, which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Each party acknowledges that it has received the advice of legal counsel with
respect to the aforementioned waiver and understands the terms thereof.

5. Modifications.

(a) Effective as of the Effective Date, Section 9 of the First Amendment shall
terminate, and the Lease shall be deemed modified to provide that Tenant’s
parking privileges for the Premises shall be reduced by twenty-two
(22) unreserved, uncovered parking privileges and by three (3) reserved, covered
parking privileges.

(b) Effective as of the Effective Date, the Lease shall be deemed modified to
provide that the Tenant’s Percentage (as defined in the Lease) shall be 48.12%,
notwithstanding anything to the contrary in Section 6 of the First Amendment.

6. Brokers. Tenant shall be responsible for any commissions due and payable to
Tenant’s broker, Cassidy Turley/BRE Commercial (“Tenant’s Broker”) in connection
with this Agreement. Landlord acknowledges that Tenant shall not be responsible
for any additional brokerage fees in connection with the activities contemplated
under this Agreement other than any such commissions and the Brokerage Fee. Each
party represents and warrants to the other that no broker, agent or finder other
than Tenant’s Broker represents such party in connection with this Agreement.
Each party shall indemnify, defend and hold the other party harmless from and
against any and all claims, judgments, suits, causes of action, damages, losses,
liabilities and expenses (including attorneys’ fees and court costs) resulting
from a breach by such party of the foregoing representation. The foregoing
indemnity shall survive the expiration of this Agreement.

7. Representation of Tenant. Tenant represents and warrants to Landlord that
(a) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease; (b) no other person, firm or entity has any right, title
or interest in the Lease; (c) Tenant has the

 

-3-



--------------------------------------------------------------------------------

full right, legal power and actual authority to enter into this Agreement and to
terminate the Lease (with respect to the Plaza Level Premises) without the
consent of any person, firm or entity; and (d) Tenant has the full right, legal
power and actual authority to bind Tenant to the terms and conditions hereof.
Tenant further represents and warrants to Landlord that as of the date hereof
there are no, and as of the Effective Date there shall not be any, mechanics’
liens or other liens encumbering all or any portion of the Premises by virtue of
any act or omission on the part of Tenant, its predecessors, contractors,
agents, employees, successors or assigns.

8. Continuing Liability. Notwithstanding the termination of the Lease with
respect to the Plaza Level Premises and the release of liability provided for
herein, each party shall remain liable (a) with respect to the period of
Tenant’s tenancy of the Plaza Level Premises prior to the Effective Date, for
the performance of all of their respective obligations under the Lease
including, without limitation, such party’s indemnification obligations under
the Lease, and (b) without limiting (a) above, for all of its obligations under
the Lease with respect to the Plaza Level Premises, including, without
limitation, their respective indemnification obligations, which expressly
survive the expiration or termination of the Lease.

9. Attorneys’ Fees. Should any dispute arise between the parties hereto or their
legal representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys’ fees and legal costs in
connection with such dispute.

10. Governing Law. This Agreement shall be governed and construed under the laws
of the State of California.

11. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

12. Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legal representatives,
successors and assigns.

13. Time of the Essence. Time is of the essence of this Agreement and the
provisions contained herein.

14. Further Assurances. Landlord and Tenant hereby agree to execute such further
documents or instruments as may be necessary or appropriate to carry out the
intention of this Agreement.

15. Entire Agreement. This Agreement, which may only be amended in a writing
signed by both parties, is the complete agreement between the parties with
respect to the subject matter described herein and supersedes all prior or
contemporaneous agreements, understandings or representations, whether written
or oral.

 

-4-



--------------------------------------------------------------------------------

16. Voluntary Agreement. The parties have read this Agreement and mutual release
as contained herein, and on the advice of counsel they have freely and
voluntarily entered into this Agreement.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
Execution Date.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

“LANDLORD”   MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability
company   By:  

Mullrock 3 Torrey Pines Manager, LLC,

a Delaware limited liability company

Its Non-Member Manager

  By:  

Mullrock 3, LLC,

a Delaware limited liability company

Its Sole Member

    By:  

Muller-Rock 3, LLC,

a California limited liability company

Its Managing Member

      By:  

/s/ Stephen J. Muller

      Name: Stephen J. Muller       Title: Managing Member

 

“TENANT”   OREXIGEN THERAPEUTICS, INC.,           a Delaware corporation      
By:  

/s/ Joseph P. Hagan

        Print Name: Joseph P. Hagan         Print Title: Chief Business Officer
   

 

-6-